Citation Nr: 0403052	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  95-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for drug and alcohol 
addiction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from January to May 1961 
and from June to October 1966.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a January 1995 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in Chicago, Illinois, denied entitlement to service 
connection for drug and alcohol addiction.

In May 2001, the Board remanded this matter to the RO for 
further development, including affording the veteran a VA 
examination and other development and notification required 
by the Veterans Claims Assistance Act of 2000.  In August 
2002, the Board remanded this matter to the RO to facilitate 
the veteran's request for a hearing before a Member of the 
Board at the RO.  That hearing was held before the 
undersigned Acting Veterans Law Judge of the Board in April 
2003.

During the hearing in April 2003, the veteran's 
representative requested that a claim of entitlement to 
pension based on permanent and total disability be referred 
to the RO for adjudication.  That claim is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's claim for service connection for drug and 
alcohol addiction was filed in November 1993.


CONCLUSION OF LAW

The claim for service connection for alcohol and drug 
dependence lacks legal merit.  38 U.S.C.A. §§ 101(16), 
105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(a), (d), and 3.310 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim in November 1993 for service 
connection for drug and alcohol addiction.  He contends that 
he became addicted to drugs and alcohol during his first 
period of active duty service in 1961.  Alternatively, he has 
asserted that he has become addicted to drugs and alcohol due 
to post-traumatic stress disorder (PTSD) that he claims 
should be service-connected.  By a decision dated in May 
2001, the Board denied entitlement to service connection for 
PTSD.  In a separate decision, the Board has determined that 
the denial of entitlement to service connection for PTSD was 
not clearly and unmistakably erroneous.  

For the reasons and bases discussed below, I conclude that 
the veteran is not entitled to service connection for drug 
abuse and alcohol abuse.

A report of a VA examination conducted in June 2001 contains 
a diagnosis of substance abuse disorder, polysubstance 
dependence.  The examiner gave an opinion that it was at 
least as likely as not that the veteran's drug and alcohol 
abuse was related to his period of service from January to 
May 1961.

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty and not the result of he veteran's own 
misconduct when the person on whose account benefits are 
claimed was at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105 
(West 2002).  No compensation shall be paid if a disability 
is the result of the veteran's own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 
2003).

The term "in the line of duty" is defined by regulation in 
38 C.F.R. § 3.1(m).  In the line of duty means an injury or 
disease incurred or aggravated during a period of active 
military, naval, or air service unless such injury or disease 
was the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, was the result of 
his or her abuse of alcohol or drugs.

Line of duty and misconduct are further discussed in 
38 C.F.R. § 3.301.  Direct service connection may be granted 
only when a disability or cause of death was incurred or 
aggravated in the line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a) (2003).  The simple drinking 
of alcoholic beverage is not of itself willful misconduct.  
Further, organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct original.  38 C.F.R. 
§ 3.301(c)(3) (2003).  An injury or disease incurred during 
active military, naval or air service shall not be deemed to 
have been incurred in line of duty if such injury or disease 
was a result of the abuse of alcohol or drugs by the person 
on whose service benefits are claimed.  Alcohol abuse means 
the use of alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause disability or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or 
nonprescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effect.  38 C.F.R. § 3.301(d) 
(2003).

The veteran does not contend, nor does the evidence in the 
record show, that he incurred a disease or injury during his 
active military service.  The veteran's service medical 
records do not show complaints, diagnoses, or treatment of 
drug or alcohol abuse.  At the time of his medical 
examination for separation from his first period of service, 
the veteran denied any drug or narcotic habit and an 
excessive drinking habit.  An examiner noted no significant 
or interval history.  During a medical examination in August 
1966, the veteran again denied any drug or narcotic habit and 
an excessive drinking habit.

The veteran's claim for direct service connection for an 
alcohol-related disorder must be denied.  The veteran filed 
this claim in 1993.  The law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs for claims filed after October 31, 1990.  In 
a case where the law is dispositive of a claim on appeal, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
There is a lack of entitlement under the law to direct 
service connection for alcohol- or drug-related disorder, and 
the Board does not have the authority to grant the claim.  

Secondary service connection of an alcohol or drug abuse 
disability acquired as secondary to or a symptom of service-
connected disability can be granted.  VAOPGCPREC 2-97; see 
also Allen v. Principi, 237 F.3d. 1368 (Fed Cir. 2001).  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a);  Although the veteran has 
contended that he is entitled to secondary service connection 
for alcohol dependence based on claimed current disability 
from PTSD, he has not been granted entitlement to service 
connection for PTSD and has no other service-connected 
disability.  Therefore, the Board must deny the veteran's 
claim of entitlement to service connection for drug and 
alcohol abuse claimed as secondary to a service connected 
disability.

Furthermore, the veteran has not asserted that he has any 
disease or injury due to his claimed addiction to alcohol and 
drugs.  He has not asserted, nor does the evidence in the 
claims file otherwise indicate, any specific medical or 
psychiatric disabilities resulting from his alcohol and/or 
drug dependence other than the claimed addictions themselves. 

Finally, I note that in its May 2001 remand, the Board 
requested a medical opinion concerning whether the veteran's 
drug and alcohol abuse was related to a period of service.  
The request was based, in part, on the holding in Barela v. 
West, 11 Vet. App. 280 (1998), in which the United States 
Court of Appeals for Veterans Claims held that while 
compensation may not be paid for any disability resulting 
from alcohol abuse, 38 U.S.C.A. § 1110 did not preclude 
awarding service connection for alcohol abuse.  That caselaw 
has since been overturned and cannot be applied 
retroactively.  See Brewer v. West, 11 Vet. App. 228, 231-33 
(1998); Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  VA's 
General Counsel has since concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  

The veteran's representative argued in the informal hearing 
presentation dated in December 2003 that since the veteran 
served prior to the 1990, the change in the law by OBRA 1990 
does not apply.  VA must apply the law as it existed at the 
time of the veteran's claim-that is the law that was in 
effect in 1993.  OBRA specifically provides that service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  The 
veteran's service dates are irrelevant; the date of claim 
controls.

The Board notes that the Veterans' Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was signed into law in 
November 2000.  The VCAA, among other things, eliminated the 
well-grounded-claim requirement and amended VA's duty to 
notify claimants and their representatives of any information 
or evidence necessary to substantiate their claims.  See 
generally VCAA §§ 3, 4, 7.  However, during the drafting of 
the VCAA, Congress observed that it is important to balance 
the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [nonservice-connected] pension 
benefits.  Therefore, if a veteran with only 
peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; 
and if VA were to spend time developing such a 
claim, some other veteran's claim where assistance 
would be helpful would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis, supra. 


ORDER

Entitlement to service connection for alcohol and drug 
addiction is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



